C
                                        The State o? Texas
           0
                               OFFICE OF THE ATTORNEY GENERAL.OF TEXA!l
               P
                                              Austin
               Y
 Gerald C. Mann
Attorney General


                   Honorable H. B. Virgil Crawford
                   County Attorney
                   Terry County
                   BrovJnfleld,Texas
                   Dear Sir:                   Cpinion No. O-3616
                                               Re: When will the County CommIs-
                                                    sloners of Terry County be
                                                    entitled to start receiving
                                                    oompensationat the inoreased
                                                    rate?
                        Your recent request for an opinion of this Department on
                   the above stated question has been received.
                          We quote from your letter as follows:
                               "1 sm writing this letter for an opinion as
                          to when our CommissionerswIl1 be entitled to reoelve
                          additional oompensatlon. I am sure that Article 2350
                          will be the statute whloh will oontrol. Terry County
                          has a total pupulatlon of 11,1&j aooordlng to the
                          oensus count last year. Our raluatlon for 19&l Is
                          well over 6 million dollars, and aCOOrdhtg to the law
                          as I see It the oommlsslonersare entitled to reoelre
                          $l,&OO.OO per year, The question in my mind Is when
                          will the commissionersbe entitled to start receiving
                          oompensationat the Increased rate? The statute
                          states that when the assessed vsluatlon for the pre-
                          vious year, iron time to time, shall be a certain
                          amount then the compensation shall be suoh etc.
                   ._-.
                                "Also I should like to know If the period of In-
                          -orea‘s%d compensationvi111beGIn with the fiscal year
                           or 'the current year? I think that our fiscal year
                           starts In October ot each year. I will greatly appre-
                           ciate your ,adviceIn this matter."
Hon. H. 8. Virgil Crawford, page 2


     Article 2350, Vernon's Annotated Civil Statutes, reads
in part as roiiows:
          "In counties having the following assessed
     valuations,respectively,as shown by the total
     assessed valuations of all properties certified
     by the county assessor and approved by the Com-
     missioners Court, for oounty purposes, ror the
     previous year, from time to time, the County Com-
     missioners of such oountles shall each reoelve
     annual salaries not to exoeed the amounts herein
     specified,said salaries to be paid In equal monthly
     Installments,at least one-half, and not exceed-
     1nC three-fourths,out of the Road and Bridge Fund
     and the remainder out of the General Fund of the
     county; said assessed valuations and salaries app-
     llcable thereto being as follows:
                                            Salaries to be paid
     "AssessedValuations                    each Commissioner
        6,000,OOl and less than
                  not to-exceed . . . . . . $lLOO.OO
               .   .    .

          "In countieshaving assessed valuation of more
     than Four MIllion Five Hundred Thousand and One
     Dollars ($&,500,001)and less than Six Million Dol-
     lars ($6,000,000)each commissioner shell receive
     Five Dollars ($5) pel,day for eaoh day served ias
     commissioner,and a like amount vhen acting as ex-
     officio road superintendentIn his CommIssloner~s
     Precinct, provided In no event shalPhIs total oom-
     pensatlon exceed Twelve Hundred Dollars ($1200) in
     any one year. . ."
     Article           2350 (1) and Article 2350 (2) read as follows:
        --,"Thesalary of each County Commissionerand
     each County Judge may be paid wholly out of'the
     County General Fund or, at the option of the Con-
     missioners Court, may be paid out of the County
     General Fund.and out of the Road and Bridge Fund in
     the following prcportlons: County Judge not to
Hon. H. B. Virgil Crawford, page 3



                                end
     exoeed seventy-tireper oent (755) of suoh salaries
     may be paid out of the Road     Bridge Fund, and
     the remainder out OS the General Fund of the County,
     and eaoh County CommIssloner'ssalary may, at the
     dlsoretlon of the CommissionersCourt, all be paid
     out OS the Road and Bridge Fund1 provided this Seo-
     tlon shall not apply except in counties where the
     constitutionallimit or twenty-five cents (256)
     on the @ne Hundred Dollars ($100) 1s levied for
     general purpOses.W
          "Art. 2350 (2). The CommissionersCourt at
     its first regular meeting each year shall, by order
     duly made and entered upon the Minutes of same Court,
     fix the salaries of the County Commissionersfor
     such year, within the limits as provided for In this
     Act.-
     It will be noted that Article 2350 (21, supra, requires the
commissioners'court to fix the salaries ol'the county oommIs-
sloners for the year, wlthln the limits as provided for In
Article 2350, supra, at its first regular meetlnc each year.
Article 235C, supra, provides In efreot that the county com-
missioners shall each receive annual salaries not to exoeed
the amounts specified therein tobe paid in equally lhonthly
Installments based on the total assessed valuations of all
property certified by the county assessor and approved by the
oommlssloners~oourt ror county purposes for the previous year.
     For the year 194Og Terry County had a total assessed valua-
tion or all properties of $5,807,775.00. The ealarles of the
member0 of the oommlssloners'oourt of Terry County must be
based on the 1940 assessed valuations and the salary to which
each la entitled to is as provided In the last paragraph of
Artlole 2350, supra, whloh Is quoted above, provided In no
eeent shall the total oompensationof each commissionerexceed
:51200.00for the year 1941.
 ._-
     9ou u$ate in your letter that the total assessed valuation
for 1943.Is well over $6,000,000.00. This being true and pro-
vided the assessed valuations do not exceed !j10,000,000.00ror
the year 1911, the oommlssloners~court may at its first regular
             .
Honorable H. B. Virgil Crawford, page 4


meeting In January, 1942, fix the salary of each county oom-
missioner ror wuoh year at a sum not exoeedlng$1400.00.
The oounty oommlsslonersoennot increase their ealary for the
year 1941 based on the assessed valuation for said year, but    '
as above stated the salary for the year 1942 must be based on
the 1941 assessed valuation.
      Trusting that the foregoing fully answers your Inquiry,
we are
                                      Yours Very truly
                                  ATTORNEY GENERAL OF TEXAS

                                  BY /s/    Ardell Wllllams
                                                 Asalstent
AW:N

APPROVED J-UN7, 194l
/s/ Grover Sellers
FIRST ASSISTAIJT
ATTOFNEY GEXERAL


APPROVED OPINION CObMITTZE
    By BWB Chairman